UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6116


BOBBY LEE BROWN,

                Petitioner - Appellant,

          v.

MILDRED RIVERA, Warden FCI Estill,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:12-cv-00947-DCN)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby L. Brown, Appellant Pro Se. Susan Zalkin Hitt, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bobby    Lee   Brown,      a    federal        prisoner,   appeals     the

district    court’s    order    accepting          the     recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.                 We have reviewed the record

and find no reversible error.                  Accordingly, we grant leave to

proceed in forma pauperis and affirm for the reasons stated by

the   district   court.      Brown     v.        Rivera,    No.   9:12-cv-00947-DCN

(D.S.C. Jan. 15, 2013).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this     court       and    argument    would    not   aid   the

decisional process.



                                                                             AFFIRMED




                                           2